DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Operation unit in claims 3, 5-7, and 13-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
A review of the published specification shows that the following appears to be the corresponding structure describe in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
An operation unit is described as a keyboard, a mouse, a track pad, a touch panel, and the like in paragraph 57 of the published specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 6, claim 6 recites the limitation “the acoustic wave images sequentially displayed”. There is insufficient antecedent basis for this limitation in the claim. Only one “acoustic wave image” has previously been set forth and no acoustic wave images have been set forth as being “sequentially displayed so it is unclear how these images relate to the previously set forth image. Clarification is required. For examination purposes, this limitation will be interpreted as referring to the acoustic wave image previously set forth. 

Regarding claim 15, claim 15 recites the limitation “a case where it is determined that a plurality of the measurement targets”. It is unclear how these “plurality of measurement targets” relates to the “plurality of the measurement targets” previously set forth in claim 13 and how this “case” relates to the “case” set forth in claim 13. Clarification is required. For examination purposes, this limitation will be interpreted as referring to the previously set forth plurality of measurement targets and previously set forth case.

Regarding claim 16, claim 16 recites the limitation “a measurement target that has been measured”. It is unclear how this “a measurement target that has been measured” relates to the measurement target set forth in claim 1 which was also measured. Are these the same measurement targets or different ones? Clarification is required. For examination purposes, this limitation will be interpreted as referring to the measurement target previously set forth.

Regarding claim 17, claim 17 recites the limitation “a measurement target correction instruction” twice within the claims. It is unclear how these correction instructions relate to each other. Are these the same or different? Clarification is 

Regarding claim 18, claim 18 recites the limitation “a measurement line correction instruction” twice within the claims. It is unclear how these correction instructions relate to each other. Are these the same or different? Clarification is required. For examination purposes, these limitations will be interpreted as referring to the same instruction.

Regarding claim 18, claim 18 recites the limitation “the corrected measurement line”. There is insufficient antecedent basis for this limitation in the claim. No “corrected measurement line” has previously been set forth. Only a “corrected measurement line instruction”. For examination purposes, these limitations will be interpreted as a corrected measurement line

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chono et al. (US20150320399, hereafter Chono).
Regarding claim 1, Chono discloses an acoustic wave diagnostic apparatus (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1”), comprising:
a display unit (Chono, display unit 132) that displays an acquired acoustic wave image (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1 includes [...] a measurement computation unit 120 [...] a display unit 132”) (Chono, Para 8; “a display unit that displays the image generated by the image generation unit”);
a processor (Chono, measurement computation unit 120) configured to
determine a measurement target included in the acoustic wave image displayed on the display unit (Chono, Para 52; “processing is performed to search this measurement position candidate region on an ultrasonic image generated by the ultrasonic image generation unit 106, to detect as the measurement position a position having characteristics closest to those of a target measurement position, by the measurement position computation unit B 114”) (Chono, Para 49; “The measurement position computation unit 110 includes the measurement position computation unit A 112 and the measurement position computation unit B 114. Each the measurement position computation unit A 112 and the measurement position computation unit B 114 has a function of computing measurement position information 1102 which indicates the measurement position, on the basis of an image of a database 141 held in the recording unit 140 based on a tissue image 1062 generated by the ultrasonic image generation unit 106”);
set a measurement algorithm based on the measurement target (Chono, Para 53; “On the basis of the measurement position information 1102, the measurement value computation unit 122 performs measurement computation, among the above-described types of measurement computation, according to a measurement condition 1522 which has been set by the measurement condition setting unit 152”); and
measure the measurement target in the acoustic wave image based on the measurement algorithm set by the processor and display a measurement result on the display unit (Chono, Para 52; “When the measurement position is determined by the measurement position computation unit 110, the determined measurement position information 1102 is sent to the output image generation unit 130”) (Chono, Para 53; “The measurement value computation unit 122 performs measurement computation on the basis of the measurement position computed by the measurement position computation unit 110 […]Then, the result of the measurement computation is sent to the output image generation unit 130 and displayed on the display unit 132”).

Regarding claim 2, Chono discloses all of the limitations of claim 1 as discussed above.
Chono further discloses wherein the processor determines the measurement target included in the acoustic wave image with reference to the acoustic wave image and acoustic wave images captured before and after the acoustic wave image in time series (Chono, Para 65; “processing of the measurement position computation unit 110 may be defined so that the measurement position computation unit A 112 or the measurement position computation unit B 114 of the measurement position computation unit 110 operates at each characteristic time phase according to a measurement condition, or the measurement position computation unit may be configured to operate constantly so as to update a measurement value for each frame”).

Regarding claim 3, Chono discloses all of the limitations of claim 1 as discussed above.
Chono further discloses an operation unit for a user to perform an input operation (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1 includes [...] an operation unit 108”) (Chono, Para 63; “The operation unit 108 has a keyboard, a pointing device, a voice input device, etc. The pointing device may be a mouse, a track ball, a touch panel provided on a display screen of the display unit 132, or the like”).

Regarding claim 4, Chono discloses all of the limitations of claim 2 as discussed above.
Chono further discloses an operation unit for a user to perform an input operation (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1 includes [...] an operation unit 108”) (Chono, Para 63; “The operation unit 108 has a keyboard, a pointing device, a voice input device, etc. The pointing device may be a mouse, a track ball, a touch panel provided on a display screen of the display unit 132, or the like”).

Regarding claim 5, Chono discloses all of the limitations of claim 3 as discussed above.
Chono further discloses the processor further configured to receive a measurement execution instruction from the user through the operation unit (Chono, Para 65; “Therefore, an operation on the operation unit 108 by the examiner can be accepted at any time, so that required application software is activated and executed based on the examiner's operation on the operation unit 108 […] For example, when input to the position setting unit 162 or input of a measurement condition to the measurement condition setting unit 152 through the operation unit 108 is performed, processing of the position setting unit 162 or the measurement condition setting unit 152 is executed on the basis of the input operation”).

Regarding claim 8, Chono discloses all of the limitations of claim 7 as discussed above.
Chono further discloses wherein the processor determines whether or not the measurement target included in the acoustic wave image is singular (Chono, Para 79; “In the example shown in FIG. 4, a plurality of types of measurement conditions have been selected. One is measurement of the volume of a left ventricle, and the other is measurement of an ejection fraction. In this way, a plurality of types of measurement conditions can be selected. The plurality of measurement items are sequentially processed.”) (Chono, Para 105; “Further, although the position input 362 is, for example, the indication line 364, which is one piece of information, this information can be used as a position of the annulus portion 341 to estimate a positional relationship with the cardiac apex portion 332”).

Regarding claim 9, Chono discloses all of the limitations of claim 8 as discussed above.
Chono further discloses wherein the processor determines that the measurement target has not been determined in the acoustic wave image in a case where scores of likelihood and similarity assigned to a pattern in the acoustic wave image are equal to or less than a predetermined threshold value (Chono, Para 52; “Accordingly, processing is performed to search this measurement position candidate region on an ultrasonic image generated by the ultrasonic image generation unit 106, to detect as the measurement position a position having characteristics closest to those of a target measurement position. The characteristics are quantified to be an index of the likelihood of the measurement position”) (Chono, Para 97; “Positions having a high degree of matching between the computed index and the position index held in advance are defined as positions of the annulus portion 341 and the cardiac apex portion 332”).
Chono is interpreted as disclosing this limitation in the claim because portions having a high enough index are defined as a measurement target which means that there is some threshold where the index is not high enough to define a measurement target.

Regarding claim 10, Chono discloses all of the limitations of claim 9 as discussed above.
Chono further discloses wherein the processor is configured to issue a warning in a case where it is determined that the measurement target has not been determined by the processor (Chono, Para 84; “if this result is not satisfactory, and the measurement value or the measurement position is determined to be improper, the processing proceeds from step S210 to step S220”) (Chono, Para 106; “after step S164 shown in FIG. 3 or FIG. 6 is executed and measurement positions and the measurement values 324 are displayed, if they are determined to be improper in step S210, the execution of the control unit 170 proceeds from step S210 to step S220”).

Regarding claim 11, Chono discloses all of the limitations of claim 8 as discussed above.
(Chono, Para 79; “In the example shown in FIG. 4, a plurality of types of measurement conditions have been selected. One is measurement of the volume of a left ventricle, and the other is measurement of an ejection fraction. In this way, a plurality of types of measurement conditions can be selected. The plurality of measurement items are sequentially processed.”) (Chono, Para 105; “Further, although the position input 362 is, for example, the indication line 364, which is one piece of information, this information can be used as a position of the annulus portion 341 to estimate a positional relationship with the cardiac apex portion 332”).

Regarding claim 13, Chono discloses all of the limitations of claim 3 as discussed above.
Chono further discloses wherein the processor is further configured to:
issue a warning in a case where it is determined that the measurement target has not been determined by the processor and a case where it is determined that a plurality of the measurement targets have been determined by the processor (Chono, Para 79; “a plurality of types of measurement conditions have been selected. One is measurement of the volume of a left ventricle, and the other is measurement of an ejection fraction. In this way, a plurality of types of measurement conditions can be selected. The plurality of measurement items are sequentially processed.”); and 
Chono is interpreted a disclosing a plurality of measurement targets because multiple different measurements are disclosed which is consistent with the description of multiple measurement targets in paragraph 46 of the published specification. Chono is interpreted as disclosing providing a “warning” that a plurality of measurement targets has been determined because the user is shown a list of the plurality of measurement targets which is consistent with the description of a warning described in paragraphs 52-56 of the published specification.
receive designation of a measurement target by the user through the operation unit in a case where a warning is issued by the processor (Chono, Para 79; “a plurality of types of measurement conditions can be selected. The plurality of measurement items are sequentially processed.”),
wherein the processor measures the measurement target received by the processor (Chono, Para 79; “The plurality of measurement items are sequentially processed.”).

Regarding claim 14, Chono discloses all of the limitations of claim 13 as discussed above.
Chono further discloses wherein the processor displays a warning on the display unit and displays a plurality of measurement target candidates on the display unit in a case where it is determined that the measurement target has not been determined by the processor (Chono, Para 79; “a plurality of types of measurement conditions have been selected. One is measurement of the volume of a left ventricle, and the other is measurement of an ejection fraction. In this way, a plurality of types of measurement conditions can be selected. The plurality of measurement items are sequentially processed.”) (Chono, Para 84; “If this result is not satisfactory, and the measurement value or the measurement position is determined to be improper, the processing proceeds from step S210 to step S220.”); and 
the processor receives designation of a measurement target selected by the user through the operation unit from the plurality of measurement target candidates displayed on the display unit (Chono, Para 79; “a plurality of types of measurement conditions can be selected. The plurality of measurement items are sequentially processed.”) (Chono, Para 84; “If this result is not satisfactory, and the measurement value or the measurement position is determined to be improper, the processing proceeds from step S210 to step S220.”) (Chono, Para 87; “the examiner inputs and sets the indication point 363 to the position setting unit 162 through the operation unit 108 in step S220”).

Regarding claim 15, Chono discloses all of the limitations of claim 13 as discussed above.
Chono further discloses wherein, in a case where it is determined that a plurality of the measurement targets have been determined by the processor, the processor displays a warning on the display unit and displays the plurality of determined measurement targets on the display unit (Chono, Para 79; “a plurality of types of measurement conditions have been selected. One is measurement of the volume of a left ventricle, and the other is measurement of an ejection fraction. In this way, a plurality of types of measurement conditions can be selected. The plurality of measurement items are sequentially processed.”); and 
the processor receives designation of a measurement target selected by the user through the operation unit from the plurality of measurement targets displayed on the display unit (Chono, Para 79; “a plurality of types of measurement conditions can be selected. The plurality of measurement items are sequentially processed.”).

Regarding claim 16, Chono discloses all of the limitations of claim 3 as discussed above.
Chono further discloses wherein the processor displays a name of a measurement target that has been measured, a measurement value, and a measurement line used for measurement on the display unit as the measurement result (Chono, Figure 4; showing the displayed measurement name, value and line used (indication line 364)) (Chono, Para 86; “an indication line 364 is set and displayed by the position input 362”).

Regarding claim 17, Chono discloses all of the limitations of claim 16 as discussed above.
Chono further discloses wherein the processor is configured to receive a measurement target correction instruction for the measurement result displayed on the display unit from the user through the operation unit, wherein the processor sets a measurement algorithm corresponding to a corrected measurement target in a case where the processor receives a measurement target correction instruction, and the (Chono, Para 74; “a remeasurement instruction field 326 is provided for an instruction in a case where the measurement values 324 is desired to be recomputed [...]  remeasurement computation instruction 327 is selected, and in order to give an instruction to perform measurement position computation by the measurement position computation unit B 114 and processing of the measurement value computation unit 122 based on its result, a remeasurement position computation instruction 328 is selected. [...] When the remeasurement computation instruction 327 or the remeasurement position computation instruction 328 is selected, a remeasurement state occurs, and an indication of the remeasurement state is displayed”).

Regarding claim 18, Chono discloses all of the limitations of claim 16 as discussed above.
Chono further discloses wherein the processor is configured to
receive a measurement line correction instruction for the measurement result displayed on the display unit from the user through the operation unit (Chono, Para 74; “In addition, when the remeasurement instruction field 326 is selected, position information input by the position input 362 to the position setting unit 162 is allowed”),
wherein the processor performs measurement again based on the corrected measurement line in a case where the processor receives a measurement line (Chono, Para 74; “a remeasurement instruction field 326 is provided for an instruction in a case where the measurement values 324 is desired to be recomputed [...]  remeasurement computation instruction 327 is selected, and in order to give an instruction to perform measurement position computation by the measurement position computation unit B 114 and processing of the measurement value computation unit 122 based on its result, a remeasurement position computation instruction 328 is selected. [...] When the remeasurement computation instruction 327 or the remeasurement position computation instruction 328 is selected, a remeasurement state occurs, and an indication of the remeasurement state is displayed”).

Regarding claim 19, Chono discloses all of the limitations of claim 1 as discussed above.
Chono further discloses wherein the acoustic wave image is any one of an ultrasound image, a photoacoustic wave image, or a composite image of an ultrasound image and a photoacoustic wave image (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1 includes an ultrasonic signal generation unit 102, an ultrasonic image generation unit 106”).

Regarding claim 20, Chono discloses a control method of an acoustic wave diagnostic apparatus (Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1”), comprising:
(Chono, Para 42; “The ultrasonic diagnostic device 100 shown in FIG. 1 includes [...] a measurement computation unit 120 [...] a display unit 132”) (Chono, Para 8; “a display unit that displays the image generated by the image generation unit”);
determining a measurement target included in the displayed acoustic wave image (Chono, Para 52; “processing is performed to search this measurement position candidate region on an ultrasonic image generated by the ultrasonic image generation unit 106, to detect as the measurement position a position having characteristics closest to those of a target measurement position, by the measurement position computation unit B 114”) (Chono, Para 49; “The measurement position computation unit 110 includes the measurement position computation unit A 112 and the measurement position computation unit B 114. Each the measurement position computation unit A 112 and the measurement position computation unit B 114 has a function of computing measurement position information 1102 which indicates the measurement position, on the basis of an image of a database 141 held in the recording unit 140 based on a tissue image 1062 generated by the ultrasonic image generation unit 106”);
setting a measurement algorithm based on the measurement target (Chono, Para 53; “On the basis of the measurement position information 1102, the measurement value computation unit 122 performs measurement computation, among the above-described types of measurement computation, according to a measurement condition 1522 which has been set by the measurement condition setting unit 152”); and
(Chono, Para 52; “When the measurement position is determined by the measurement position computation unit 110, the determined measurement position information 1102 is sent to the output image generation unit 130”) (Chono, Para 53; “The measurement value computation unit 122 performs measurement computation on the basis of the measurement position computed by the measurement position computation unit 110 […]Then, the result of the measurement computation is sent to the output image generation unit 130 and displayed on the display unit 132”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chono and Pelissier et al. (US20170105701, hereafter Pelissier).
Regarding claim 6, Chono discloses all of the limitations of claim 5 as discussed above.
Chono does not clearly and explicitly disclose wherein the processor determines freezing the acoustic wave images sequentially displayed on the display unit by the user through the operation unit to be the measurement execution instruction.
In an analogous ultrasound imaging field of endeavor Pelissier discloses wherein a processor determines freezing acoustic wave images sequentially displayed on a display unit by a user through an operation unit to be an execution instruction (Pelissier, Para 27; “The ultrasound imaging device may be configured to receive a freeze message by way of the remote interface, the freeze message identifying a selected one of the plurality of frames of the video stream or the ultrasound image data, and, in response to the freeze message, to display on the display the selected one of the plurality of frames”) (Pelissier, Para 53; “Once the desired scan plane is found, the operator will typically capture, or freeze that image for further analysis or documentation. A typical ultrasound exam may involve capturing images from several different scan planes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono wherein the processor determines freezing the acoustic wave images sequentially displayed on the display unit by the user through the operation unit to be the measurement execution instruction in order to allow for further analysis by a user as needed as taught by Pelissier (Pelissier, Para 53).

Regarding claim 7, Chono discloses all of the limitations of claim 5 as discussed above.
Chono does not clearly and explicitly disclose wherein the processor determines displaying the acoustic wave image stored in a memory on the display unit by the user through the operation unit to be the measurement execution instruction.
In an analogous ultrasound imaging field of endeavor Pelissier discloses wherein a processor determines displaying an acoustic wave image stored in a memory on a display unit by a user through an operation unit to be an execution instruction (Pelissier, Para 27; “an expert may replay a portion of a video or ultrasound data stream that is buffered at remote user interface 118. The replay may be done forward or backward at original speed or a faster or slower speed or a speed controlled by the expert. The expert may go back and forth through the buffered frames until a suitable frame is identified.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono wherein the processor determines displaying the acoustic wave image stored in a memory on the display unit by the user through the operation unit to be the measurement execution instruction in order to allow for further analysis by a user as needed as well as selecting the best frame as needed as taught by Pelissier (Pelissier, Para 53).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chono and Blake et al. (US20160022375, hereafter Blake).
Regarding claim 12, Chono discloses all of the limitations of claim 9 as discussed above.
Chono further discloses wherein the processor is configured to issue a warning in a case where it is determined that a plurality of the measurement targets have been determined by the processor (Chono, Para 79; “a plurality of types of measurement conditions can be selected. The plurality of measurement items are sequentially processed”),
Chono is interpreted a disclosing a plurality of measurement targets because multiple different measurements are disclosed which is consistent with the description of multiple measurement targets in paragraph 46 of the published specification. Chono is interpreted as disclosing providing a “warning” that a plurality of measurement targets has been determined because the user is shown a list of the plurality of measurement targets which is consistent with the description of the warning described in paragraphs 52-56 of the published specification.
wherein the processor displays measurement targets in colors on the display unit (Chono, Para 97; “This position display may be performed by highlighting, such as coloring a position having a high degree of matching on the indication line 364”).
Chono does not disclose wherein the processor displays the plurality of determined measurement targets in different colors on the display unit.
In an analogous tissue imaging field of endeavor Blake discloses wherein a processor displays a plurality of determined targets in different colors on a display unit (Blake, Para 37; “identified cardiac tissue segments may be displayed to a user. In one embodiment, each tissue type is shown with a different color”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chono wherein the processor displays the plurality of determined measurement targets in different colors on the display unit 
in order to make the different targets more readily visible and more easily understood by a user as taught by Blake (Blake, Para 37-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN DENNY LI/Examiner, Art Unit 3793